UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2007 oTransition Report Pursuantto Section 13 or 15(d) of the Securities Exchange Actof 1934 For the transition period fromto Commission file number 1-9735 BERRY PETROLEUM COMPANY (Exact name of registrant as specified in its charter) DELAWARE 77-0079387 (State of incorporation or organization) (I.R.S. Employer Identification Number) 5201 Truxtun Avenue, Suite 300 Bakersfield, California 93309 (Address of principal executive offices, including zip code) Registrant's telephone number, including area code:(661) 616-3900 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerxAccelerated fileroNon-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YES o NO x As of July 19, 2007, the registrant had 42,310,379 shares of Class A Common Stock ($.01 par value) outstanding. The registrant also had 1,797,784 shares of Class B Stock ($.01 par value) outstanding on July 19, 2007 all of which is held by an affiliate of the registrant. 1 BERRY PETROLEUM COMPANY SECOND QUARTER 2-Q TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements Unaudited Condensed Balance Sheets at June 30, 2007 and December 31, 2006 3 Unaudited Condensed Statements of Income for the Three Month Periods Ended June 30, 2007 and 2006 4 Unaudited Condensed Statements of Comprehensive Income for the Three Month Periods Ended June 30, 2007 and 2006 4 Unaudited Condensed Statements of Income for the Six Month Periods Ended June 30, 2007 and 2006 5 Unaudited Condensed Statements of Comprehensive Income for the Six Month Periods Ended June 30, 2007 and 2006 5 Unaudited Condensed Statements of Cash Flows for the Six Month Periods Ended June 30, 2007 and 2006 6 Notes to Unaudited Condensed Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 22 PART II. OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Submission of Matters to a Vote of Security Holders 23 Item 5. Other Information 24 Item 6. Exhibits 24 2 BERRY PETROLEUM COMPANY Unaudited Condensed Balance Sheets (In Thousands, Except Share Information) June 30,2007 December 31, 2006 ASSETS Current assets: Cash and cash equivalents $ 315 $ 416 Short-term investments 664 665 Accounts receivable 73,818 67,905 Deferred income taxes 7,713 - Fair value of derivatives 7,224 7,349 Assets held for sale 7,000 8,870 Prepaid expenses and other 11,360 13,604 Total current assets 108,094 98,809 Oil and gas properties (successful efforts basis), buildings and equipment, net 1,193,252 1,080,631 Fair value of derivatives 368 2,356 Other assets 16,117 17,201 $ 1,317,831 $ 1,198,997 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ 77,495 $ 69,914 Property acquisition payable - 54,400 Revenue and royalties payable 24,606 45,845 Accrued liabilities 16,765 20,415 Line of credit 9,500 16,000 Fair value of derivatives 25,875 8,084 Other current liabilities 2,781 745 Total current liabilities 157,022 215,403 Long-term liabilities: Deferred income taxes 127,385 103,515 Long-term debt 465,000 390,000 Abandonment obligation 30,287 26,135 Unearned revenue 830 1,437 Other long-term liabilities 9,028 - Fair value of derivatives 48,925 34,807 681,455 555,894 Shareholders' equity: Preferred stock, $.01 par value, 2,000,000 shares authorized; no shares outstanding - - Capital stock, $.01 par value: Class A Common Stock, 100,000,000 shares authorized; 42,297,729 shares issued and outstanding (42,098,551 in 2006) 423 421 Class B Stock, 3,000,000 shares authorized;1,797,784 shares issued and outstanding (liquidation preference of $899) 18 18 Capital in excess of par value 57,755 50,166 Accumulated other comprehensive loss (39,985 ) (19,977 ) Retained earnings 461,143 397,072 Total shareholders' equity 479,354 427,700 $ 1,317,831 $ 1,198,997 The accompanying notes are an integral part of these financial statements. 3 BERRY PETROLEUM COMPANY Unaudited Condensed Statements of Income Three Month Periods Ended June 30, 2007 and 2006 (In Thousands, Except Per Share Data) Three months ended June 30, 2007 2006 REVENUES AND OTHER INCOME ITEMS Sales of oil and gas $ 113,426 $ 110,641 Sales of electricity 13,867 11,715 Gain on sale of assets 50,400 - Interest and other income, net 1,536 803 179,229 123,159 EXPENSES Operating costs – oil and gas production 35,725 27,074 Operating costs – electricity generation 11,083 10,626 Production taxes 4,139 3,373 Depreciation, depletion & amortization - oil and gas production 23,397 16,263 Depreciation, depletion & amortization - electricity generation 961 807 General and administrative 9,651 7,877 Interest 4,976 2,460 Commodity derivatives - (5,563 ) Dry hole, abandonment, impairment and exploration 3,519 3,045 93,451 65,962 Income before income taxes 85,778 57,197 Provision for income taxes 33,821 22,994 Net income $ 51,957 $ 34,203 Basic net income per share $ 1.18 $ .78 Diluted net income per share $ 1.16 $ .76 Dividends per share $ .075 $ .065 Weighted average number of shares of capital stock outstanding (used to calculate basic net income per share) 44,029 44,053 Effect of dilutive securities: Equity based compensation 751 785 Director deferred compensation 115 101 Weighted average number of shares of capital stock used to calculate diluted net income per share 44,895 44,939 Unaudited Condensed Statements of Comprehensive Income Three Month Periods Ended June 30, 2007 and 2006 (In Thousands) Net income $ 51,957 $ 34,203 Unrealized gains (losses) on derivatives, net of income taxes of ($4,395) and ($11,414), respectively (6,593 ) (17,121 ) Reclassification of realized (gains) losses included in net income net of income taxes of ($697) and ($1,178), respectively (1,045 ) (1,767 ) Comprehensive income $ 44,319 $ 15,315 The accompanying notes are an integral part of these financial statements. 4 BERRY PETROLEUM COMPANY Unaudited Condensed Statements of Income Six Month Periods Ended June 30, 2007 and 2006 (In Thousands, Except Per Share Data) Six months ended June 30, 2007 2006 REVENUES AND OTHER INCOME ITEMS Sales of oil and gas $ 215,200 $ 212,575 Sales of electricity 28,463 26,884 Gain on sale of assets 50,398 - Interest and other income, net 2,647 1,296 296,708 240,755 EXPENSES Operating costs – oil and gas production 69,335 52,813 Operating costs – electricity generation 25,254 24,958 Production taxes 7,954 6,606 Depreciation, depletion & amortization - oil and gas production 42,122 29,359 Depreciation, depletion & amortization - electricity generation 1,723 1,701 General and administrative 19,958 16,192 Interest 9,267 4,038 Commodity derivatives - (736 ) Dry hole, abandonment, impairment and exploration 4,168 10,543 179,781 145,474 Income before income taxes 116,927 95,281 Provision for income taxes 46,115 37,827 Net income $ 70,812 $ 57,454 Basic net income per share $ 1.61 $ 1.31 Diluted net income per share $ 1.58 $ 1.28 Dividends per share $ .15 $ .13 Weighted average number of shares of capital stock outstanding (used to calculate basic net income per share) 43,973 44,020 Effect of dilutive securities: Equity based compensation 668 836 Director deferred compensation 113 99 Weighted average number of shares of capital stock used to calculate diluted net income per share 44,754 44,955 Unaudited Condensed Statements of Comprehensive Income Six Month Periods Ended June 30, 2007 and 2006 (In Thousands) Net income $ 70,812 $ 57,454 Unrealized gains (losses) on derivatives, net of income taxes of ($12,457) and ($26,965), respectively (18,685 ) (40,448 ) Reclassification of realized (gains) losses included in net income net of income taxes of ($882) and ($2,356), respectively (1,323 ) (3,534 ) Comprehensive income $ 50,804 $ 13,472 The accompanying notes are an integral part of these financial statements. 5 BERRY PETROLEUM COMPANY Unaudited Condensed Statements of Cash Flows Six Month Periods Ended June 30, 2007 and 2006 (In Thousands) Six months ended June 30, 2007 2006 Cash flows from operating activities: Net income $ 70,812 $ 57,454 Depreciation, depletion and amortization 43,845 31,060 Dry hole and impairment 3,547 6,782 Abandonment (625 ) (407 ) Commodity derivatives 675 (674 ) Stock-based compensation expense, net of taxes 3,779 2,199 Deferred income taxes, net 39,695 25,068 Gain on sale of oil and gas properties (50,398 ) - Other, net 415 (64 ) Increase in current assets other than cash, cash equivalents and short-term investments (5,066 ) (18,596 ) Decrease in current liabilities other than book overdraft, line of credit, property acquisition payable and fair value of derivatives (14,635 ) (18,726 ) Net cash provided by operating activities 92,044 84,096 Cash flows from investing activities: Exploration and development of oil and gas properties (148,452 ) (103,939 ) Property acquisitions (56,106 ) (161,600 ) Additions to vehicles, drilling rigs and other fixed assets (2,052 ) (5,892 ) Proceeds from sale of asset 61,258 - Capitalized interest and other (8,365 ) - Net cash used in investing activities (153,717 ) (271,431 ) Cash flows from financing activities: Proceeds from issuance of line of credit 203,800 155,000 Payment of line of credit (210,300 ) (143,000 ) Proceeds from issuance of long-term debt 179,300 235,250 Payment of long-term debt (104,300 ) (61,250 ) Dividends paid (6,678 ) (5,726 ) Change in book overdraft (4,060 ) 14,242 Repurchase of shares of common stock - (12,771 ) Proceeds from stock option exercises 2,595 1,685 Excess tax benefit and other 1,215 2,541 Net cash provided by financing activities 61,572 185,971 Net decrease in cash and cash equivalents (101 ) (1,364 ) Cash and cash equivalents at beginning of year 416 1,990 Cash and cash equivalents at end of period $ 315 $ 626 Supplemental non-cash activity: Decrease in fair value of derivatives: Current (net of income taxes of $6,845 and $9,015, respectively) $ (10,267 ) $ (13,622 ) Non-current (net of income taxes of $6,494 and $19,775, respectively) (9,741 ) (30,360 ) Net decrease to accumulated other comprehensive income $ (20,008 ) $ (43,982 ) The accompanying notes are an integral part of these financial statements. 6 BERRY PETROLEUM COMPANY Notes to the Unaudited Condensed Financial Statements 1. General All adjustments which are, in the opinion of Management, necessary for a fair statement of Berry Petroleum Company’s (the “Company”) financial position at June 30, 2007 and December31, 2006 and results of operations for the three and six month periods ended June 30, 2007 and 2006 and cash flows for the six month periods ended June 30, 2007 and 2006 have been included. All such adjustments are of a normal recurring nature. The results of operations and cash flows are not necessarily indicative of the results for a full year. The accompanying unaudited condensed financial statements have been prepared on a basis consistent with the accounting principles and policies reflected in the December31, 2006 financial statements. The December 31, 2006 Form 10-K and the March 31, 2007 Form 10-Q should be read in conjunction herewith. The year-end condensed balance sheet was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. Our cash management process provides for the daily funding of checks as they are presented to the bank. Included in accounts payable at June 30, 2007, December 31, 2006 and June 30, 2006 is $13.1 million, $17.2 million and $16.2 million, respectively, representing outstanding checks in excess of the bank balance (book overdraft). In December2004, Statement of Financial Accounting Standards (SFAS) No.123(R), Share-Based Payment, was issued which establishes standards for transactions in which an entity exchanges its equity instruments for goods or services. As a result, we adopted this statement beginning January1, 2006.This standard requires us to measure the cost of employee services received in exchange for an award of equity instruments based on the grant-date fair value of the award. Accordingly, the adoption of SFAS No.123(R) using the modified prospective method did not have a material impact on our condensed financial statements for the year ended December 31, 2006.We previously adopted the fair value recognition provisions of SFAS No.123, Accounting for Stock-Based Compensation effective January1, 2004. The modified prospective method was selected as described in SFAS No. 148, Accounting for Stock-Based Compensation - Transition and Disclosure. Under this method, we recognized stock option compensation expense as if it had applied the fair value method to account for unvested stock options from its original effective date. 2. Recent Accounting Developments In June 2006, the Financial Accounting Standards Board (FASB) issued Interpretation (FIN) No. 48, Accounting for Uncertainty in Income Taxes—an interpretation of FASB Statement No. 109, Accounting for Income Taxes. This interpretation requires that realization of an uncertain income tax position must be “more likely than not” (i.e. greater than 50% likelihood of receiving a benefit) before it can be recognized in the financial statements. Further, this interpretation prescribes the benefit to be recorded in the financial statements as the amount most likely to be realized assuming a review by tax authorities having all relevant information and applying current conventions. This interpretation also clarifies the financial statement classification of tax-related penalties and interest and sets forth new disclosures regarding unrecognized tax benefits. This interpretation is effective for fiscal years beginning after December15, 2006, and we adopted this interpretation in the first quarter of 2007. See Note 5. In September 2006, SFAS No.157, Fair Value Measurements was issued by the FASB. This statement defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements. SFAS No.157 will become effective for our fiscal year beginning January 1, 2008, and we are currently assessing the potential impact of this statement on our financial statements. In September 2006, Staff Accounting Bulletin (“SAB”) No.108, Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements was issued by the Securities and Exchange Commission. Registrants must quantify the impact on current period financial statements of correcting all misstatements, including both those occurring in the current period and the effect of reversing those that have accumulated from prior periods. This SAB wasadoptedat December 31, 2006. The adoption of SABNo.108 had no effect on our financial position or on the results of our operations. 7 BERRY PETROLEUM COMPANY Notes to the Unaudited Condensed Financial Statements 2. Recent Accounting Developments (Cont’d) In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities, which permits an entity to measure certain financial assets and financial liabilities at fair value. The objective of SFAS No. 159 is to improve financial reporting by allowing entities to mitigate volatility in reported earnings caused by the measurement of related assets and liabilities using different attributes, without having to apply complex hedge accounting provisions. Under SFAS No. 159, entities that elect the fair value option (by instrument) will report unrealized gains and losses in earnings at each subsequent reporting date. The fair value option election is irrevocable, unless a new election date occurs. SFAS No. 159 establishes presentation and disclosure requirements to help financial statement users understand the effect of the entity’s election on its earnings, but does not eliminate disclosure requirements of other accounting standards. Assets and liabilities that are measured at fair value must be displayed on the face of the balance sheet. This statement is effective beginning January 1, 2008 and we are currently assessing the potential impact of this statement on our financial statements. 3. Hedging The related cash flow impact of all of our hedges are reflected in cash flows from operating activities. At June 30, 2007, our net fair value of derivatives liability was $67.2 million as compared to $33.2 million at December 31, 2006. At June 30, 2007, Accumulated Other Comprehensive Loss consisted of $40 million, net of tax, of unrealized losses from our crude oil and natural gas swaps and collars that qualified for hedge accounting treatment at June 30, 2007. Deferred net losses recorded in Accumulated Other Comprehensive Loss at June 30, 2007 and subsequent marked-to-market changes in the underlying hedging contracts are expected to be reclassified to earnings over the life of these contracts. Our liability is primarily related to the time value of the underlying instruments and based on current prices the amount expected to be reclassified to earnings over the next 12 months is approximately $5 million before tax. As of February 28, 2007, we converted 2,000 Bbl/D of our 2007 oil collars beginning on March 1, 2007 to a swap with a strike price of $60 West Texas Intermediate (WTI). Additionally, we entered into the following oil swaps and oil collars during the six months ended June 30, 2007: · oil swaps for 1,000 Bbl/D at $64.55 from July 2007 through December 2007 · oil collars for 1,000 Bbl/D at $60 floor and $75 ceiling prices for calendar year 2010 · oil collars for 1,000 Bbl/D at $65.15 floor and $75 ceiling prices for calendar year 2010 These hedges have been designated as cash flow hedges in accordance with SFAS No. 133,
